Citation Nr: 1224333	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-19 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss in the right ear.

2.  Entitlement to an initial compensable disability rating for service-connected hearing loss in the left ear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to July 1999 and from February 2007 to September 2007.  He has additional service in the Kentucky Army National Guard (KYARNG).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty from June 1997 to July 1999 and from February 2007 to September 2007.  He submitted a claim seeking entitlement to service connection for bilateral hearing loss in October 2008.  The Veteran noted that he had received VA treatment at the VA Medical Center (VAMC) in Lexington, Kentucky. 

The Veteran has submitted multiple statements attributing his hearing loss to noise exposure during his second period of active duty in Iraq.  He maintains that he was exposed to acoustic trauma from multiple explosions of various types during his service in Iraq.  He submitted a statement from a service comrade, J.H., with his substantive appeal that corroborated his contentions in June 2009.  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).
Records from Lexington VAMC show that the Veteran sought treatment for problems with his left ear beginning in March 2008.  The Veteran experienced a sudden episode of decreased hearing in the left ear with lightheadedness with position changes.  He was diagnosed with left otitis media.  The problems with his left ear persisted.  Although no audiograms were reported in the outpatient records, the Veteran's hearing was tested, and he was said to have hearing within normal limits in the right ear in all tested frequencies.  This finding was reported on several occasions.  In addition, the Veteran was reported to have speech recognition scores of 100 percent in the right ear at the same time.  The Veteran was noted to have a hearing loss in the left ear.  An otolaryngology consult from November 2008 assessed the Veteran's left ear hearing loss as likely due to acute viral labyrinthitis.

The Veteran was afforded a VA audiology examination in February 2009.  The audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
15
LEFT
60
60
35
25
20

Speech recognition scores were 100 percent for the right ear and 76 percent in the left ear.  The VA examiner at the time opined that the Veteran's hearing loss in his left ear was not related to military service.  The results of the audiometric testing failed to show a hearing loss in the right ear for VA purposes.

The Veteran's claim for service connection was denied in February 2009.  The bases for the denial was that the Veteran did not have a hearing loss for VA purposes in the right ear and that the examiner had provided a negative opinion with regard to the Veteran's left ear hearing loss.  

The Veteran appealed the denial of service connection.  He was referred for a private otolaryngology evaluation in October 2009.  He was seen by K. J. Alexander, M.D., of Kentucky Ear, Nose and Throat, Head and Neck Surgeons.  Dr. Alexander said that an audiogram showed essentially normal hearing in the right ear but that there were several significant findings for the left ear.  In regard to the audiometric testing, the results were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
100
80
70
X
60

The Veteran's speech recognition was tested as well with a score of 92 percent for the right ear and 84 percent for the left ear.  Dr. Alexander opined that the Veteran's left ear hearing loss was due, in part, to the sudden viral sensorineural hearing loss noted in the previous year.  He said that the left ear hearing loss was also due, in part, to noise exposure in service.

A VA medical opinion was obtained in January 2010.  The VA audiologist noted that the Veteran was not reexamined but that a review of the claims folder was conducted.  The VA audiologist stated that he disagreed with the previous VA examiner's opinion and agreed with the opinion of Dr. Alexander.  The current VA examiner stated that the Veteran's present hearing loss was most likely caused by his viral labyrinthitis and military noise exposure.  

Based on the findings of Dr. Alexander and the VA medical opinion, the Veteran was granted service connection for hearing loss in the left ear in April 2010.  He was given a noncompensable disability rating for the disability.

The Veteran's claim for service connection for hearing loss in the right ear remained denied.  He was issued a supplemental statement of the case (SSOC) in April 2010.  The SSOC referred to the VA medical opinion of January 2010 as being an examination and cited to specific audiometric results.  However, the results cited are from the VA examination of February 2009.  No audiometric testing was conducted in January 2010.  

In addition, the RO failed to fully consider the results of the audiogram from Dr. Alexander's evaluation.  In that regard the Veteran was noted to have a speech recognition score of 92 percent in the right ear.  This was the first reported score below 100 percent for the right ear in the record.  Moreover, such a score, if achieved through the use of the Maryland CNC test, would represent a hearing loss disability in the right ear for VA purposes.  See 38 C.F.R. § 3.385 (hearing loss disability if speech recognition score below 94 percent).

The facts of this case provide a fact pattern similar to that addressed by the United States Court of Appeals for Veterans Claims (Court) in Savage v. Shinseki.  In that case, VA rejected a private audiogram because it was not clear whether the Maryland CNC Test was used in determining the speech recognition score.  The Court held that, in such a case, VA had a duty to assist-and, in particular, to remand the case for clarification of what standard was used in the private evaluation.  24 Vet. App. 259, 269 (2011).  The Court noted that the question of whether the private audiological examinations were performed using the Maryland CNC Test was a factual matter that would not be burdensome or unreasonable to verify.  

As it is not clear what test was used by Dr. Alexander in testing the Veteran's speech recognition in October 2009, a remand is required to development pertinent evidence to make that determination.  

Finally, the Board notes that the evidence of record currently establishes the absence of a hearing loss disability under 38 C.F.R. § 3.385 for the duration of the appeal.  However, should it be determined on remand that the speech recognition scores obtained in October 2009 were the result of the use of the Maryland CNC Test, the Veteran must be considered for service connection for hearing loss in his right ear.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007) (which holds that a claimant may still be entitled to service connection for a disability even if that disability may be resolved during the pendency of the claim).

Moreover, as previously noted herein, the Veteran was granted service connection for hearing loss in his left ear by way of a rating decision dated in April 2010.  He submitted a notice of disagreement (NOD) that date stamped as received at the RO in June 2010.  He disagreed with the noncompensable rating assigned to his left hearing loss disability.  

The Veteran's NOD is timely.  38 C.F.R. §§ 20.201, 20.302 (2011).  In light of the Veteran's timely NOD, an SOC must be issued on the issue of entitlement to a compensable disability rating for service-connected left ear hearing loss unless the Veteran's claim is resolved, such as by a complete grant of benefits sought, or withdrawal of the NOD.

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after a claimant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO should return the issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact Kentucky Ear, Nose and Throat, Head and Neck Surgeons to determine whether the Veteran's audiology testing was conducted using the Maryland CNC Test in October 2009.  

2.  Then, after undertaking any other development deemed appropriate, the RO should re-adjudicate the issue of entitlement to service connection for hearing loss of the right ear.  If the benefit sought is not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond.  The SSOC must address all of the evidence added to the record since the last SSOC.  

3.  Also, the RO must issue an SOC addressing the issue of entitlement to an initial compensable disability rating for service-connected left ear hearing loss, unless the Veteran's claim is resolved in some manner.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

